Title: From George Washington to Robert Morris, 6 June 1777
From: Washington, George
To: Morris, Robert



Dear Sir
Head Quarters Middle Brook 6th June 1777

Inclosed you have a letter for Major Apollos Morris which I have left open for your inspection, after reading it, be pleased to deliver it.
I will just remark, that the political Queries referred to were addressed to Lord and Sir William Howe, and Major Morris declared that if they refused to give him an answer he should look upon it as a tacit Confession that they had no other terms or poers than those thrown out by the first proclamation and prescribed by the Act of Parliament. And that when he was convinced that they had none but those of receiving submissions and granting pardons, he should not hesitate to take an active part, as he should think the Americans under such Circumstances perfectly justifiable in their Declaration and Assertion of Independence.
An Answer to the Queries has been refused, and yet upon Mr Allens bare assertion, whose interest, from the part he himself has acted, it is to mislead and deceive, Major Morris fixes his Opinion that we are in the Wrong, and that he cannot consistent with the dictates of his Conscience take part with us.
I am aware, that upon my recommendation to him to leave the Country, he will apply for liberty to go to New York. But that must not by any means be permitted, for before he threw off the Mask he made himself Master of too many of our Secrets, especially in the military way.

He made a shift to get here by the West Indies and I think he should be obliged to take the same way back or to go directly to Europe. The sooner this is done the better, for I look upon him as a dangerous person, and as one that will take every opportunity of gathering information that may operate to our disadvantage. I am with the highest Esteem Dear Sir Yr most obt Servt.
